Title: To Thomas Jefferson from G. K. van Hogendorp, 22 May 1784
From: Hogendorp, G. K. van
To: Jefferson, Thomas



Dear Sir
New York May 22 1784.

Your letter with my papers, and some others You were so kind as to send me, I received the evening before I left Philadelphia and have not had since that moment any time to express You the Satisfaction I felt at the reading of Your Sentiments towards me. The esteem of a man of Your Character is a great reward of my endeavours to deserve it, but his affection makes me happy. A correspondance for the remainder of our life I did propose and do now accept eagerly, as it perpetuates those feelings.
Tomorrow I set out for the North-River, going up the East side, and intending to stay for a short a time at a few places, untill I come to Gl. Schuyler. From his seat I’ll either return by water in order to see more of the River, and stopping at Albany and Esopus, or I’ll cross the back country to see Portsmouth. In every case, I’ll embark within a month, and perhaps sooner.
I doubt of the possibility of seeing You at Philadelphia, for never I have more experienced how rapid are the wings of time; but before my departure I hope to receive still one letter from You, as I will write You one instantly after my return to this place.
The shortest way for our letters is without doubt England. But then Your letters must be sent here to a friend, and by him to another one in London. It was my hope to find here a gentleman who should take this care of letters addressed to me. At present I do not know any one whom I could ask it, because it requires the expence of the postage, which I am determined to pay, but cannot offer to keep an account of. Therefore whenever You Send me a  large packet with papers, I pray You to address it to the Dutch Minister, who sends all his letters by vessels of our nation, that are slow but Secure. If you send me any small letter, which You should wish me to have very soon, address it to William Seton Esq. who will send it me by the way of England.
Capt. Hutchins was not at Philadelphia. When You See him, I pray You, dear Sir, to Speak with him respecting his map and the new States. He will tell You likewise whether a new map of the united States, by an Officer of the american army, called Murray if I remember well, is so perfect as I am told it would be; if it is worth purchasing I should wish to have it as well as Hutchins’s, and John Swanwick Esq. at Philad: will send them to Holland and pay them.
Give me leave to put You in mind of the articles of Your description of Virginia, which You granted me to have copied. I should wish to know whether Your Negroes marry, or what proportion do. One Evening in the Yerseys, riding on very slow on my fatigued horse, I conceived an idea that gave me great Satisfaction. It leads to develope the history and destination of man. In consequence of it I have drawn a rough sketch of a system of Nature, of Society, of Government and of Politics. I am not able now to Send You a copy, but intend doing it afterwards.
Once in Philadelphia, should not this city claim Your attention? If You came here short before the sailing of the first eng. Packet, You would rejoice with Your company. Your most affectionate friend,

G. K. Van Hogendorp

K. means Karel, that is Charles, which signature if You will accept of I shall employ in the future.

